STORY, Circuit Justice.
The question resolves itself into this, whether the mere acts of resisting the officers of the customs, and casting the packages of goods out of the window of the stable, whereby they- were entirely removed from the possession and custody of the officers, constituted per se in point of law a concealment of the goods. I cannot yield to the argument, that endeavours to maintain the affirmative. Neither the actof resisting the officers, nor of throwing the goods out of the window, is of itself a concealment, although it may have led to a concealment within the statute. The defendant may have concurred' in either or both of these acts, and yet may not have been party to the subsequent removal and concealment of the goods. On the other hand, a person may have concealed the goods, who did not concur in the previous resistance of the officers, or the removal of the goods from the stable. If this be true, then the conduct of the court, both in the refusal and in the instruction to the jury, was perfectly correct, it is quite another question, whether the evidence would not have warranted the jury to infer, that the defendant was a party to the concealment, as well before as after the seizure. This, however, was a fact exclusively for their consideration, and in respect to which the charge of the court did not at all interfere. On the whole, the judgment of the court below must be affirmed.